Title: To James Madison from John Hoomes, 4 January 1803
From: Hoomes, John
To: Madison, James


Dear Sir
Richmond Jany 4th. 1803
Inclosed is a receept from Colo. Newton for the 100$ you gave me for him. Calender refused to give security for his appearance before the Court of Henrico, in the case of Hay agt. Calender; of course he was taken to Jail; Yesterday the trial commenced, & this eveng. Calender was discharged. I am dear Sir with Great respect Yours Sincerely
John Hoomes
 

   
   RC and enclosure (DLC). RC docketed by JM. For enclosure, see n. 1.



   
   The enclosure (1 p.) is Newton’s 3 Jan. 1803 receipt for $100 given to Hoomes by JM “for the Use of Capt. Stanley & paid him by Mr. Payne” (see Newton to JM, 28 Nov. 1802).



   
   In 1800 Virginia attorney George Hay had been appointed by the state executive council to investigate the actions of John Read of Norfolk in a case involving the surrender of a suspected mutineer from the British navy. Hay so resented published attacks by James Thomson Callender that he assaulted Callender with a walking stick on 20 Dec. 1802. The two men were bound over in the amount of $500 each, Hay to keep the peace and Callender to refrain from publishing anything detrimental to any Virginian’s character. Callender refused to fulfill his recognizance and remained in jail at Richmond until the trial (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:396 n. 1; Durey, “With the Hammer of Truth”: James Thomson Callender, pp. 164–68).


